HAWKINS, Presiding Judge.
Conviction is for possessing for sale whiskey in a dry area, puinshment assessed at a fine of $500.00
To confer jurisdiction upon this court it is necessary that notice of appeal be given, and entered upon the minutes of the trial court. Art. 827 C. C. P., and notes under said article in Vernon’s Tex. C. C. P. A docket entry of such notice is not a compliance with the statute.
We fail to find in the transcript before us any notice of appeal whatever. The absence of such required notice makes it necessary to dismiss the appeal, and it is so ordered.